
	
		III
		112th CONGRESS
		2d Session
		S. RES. 464
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mr. Johnson of South
			 Dakota (for himself and Mr.
			 Thune) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Commemorating the 70th anniversary of
		  Ellsworth Air Force Base.
	
	
		Whereas on January 2, 1942, the War Department established
			 Rapid City Army Air Base in South Dakota as a training location for B–17 Flying
			 Fortress crews;
		Whereas thousands of pilots, navigators, radio operators,
			 and gunners were trained at Rapid City Army Air Base and went on to support the
			 allied efforts in World War II;
		Whereas on June 13, 1953, President Dwight D. Eisenhower
			 visited the base and dedicated it in memory of Brigadier General Richard E.
			 Ellsworth;
		Whereas during the Cold War, Ellsworth Air Force Base
			 maintained 2 legs of the strategic triad, strategic bombardment, and
			 intercontinental ballistic missiles, earning the title “The Showplace of
			 Strategic Air Command”;
		Whereas 2012 marks the 25th year of the B–1B Lancer
			 mission at Ellsworth Air Force Base;
		Whereas in 1999, B–1Bs from Ellsworth Air Force Base flew
			 over 100 combat missions in support of NATO forces in Operation Allied Force in
			 Kosovo;
		Whereas Ellsworth Air Force Base has played a crucial role
			 in support of Operation Iraqi Freedom, Operation New Dawn, and Operation
			 Enduring Freedom, deploying over 10,000 personnel and flying over 6,000 combat
			 sorties in those operations;
		Whereas the first ever B–1B global strike mission launched
			 from the United States came from Ellsworth Air Force Base on March 30, 2011,
			 striking targets in Libya before refueling, rearming, and hitting additional
			 targets in Libya on the return;
		Whereas, for 70 years, Ellsworth Air Force Base has served
			 as an integral part of the defense strategy of the United States and served as
			 the proud home to thousands of bomber pilots, navigators, radio operators,
			 gunners, missile launch control facility personnel, and aircraft and missile
			 maintenance personnel;
		Whereas, the personnel from Ellsworth Air Force Base have
			 a history of compiling some of the highest marks in competitive readiness and
			 maintenance exercises and competitions;
		Whereas, for the past 65 years, Ellsworth Air Force Base
			 has—
			(1)been home to the
			 28th Bomb Wing and some of the most impressive aircraft in the United States,
			 including the B–17 Flying Fortress, the B–29 Superfortress, the RB–36
			 Peacemaker, the B–52 Stratofortress, the KC–135 Stratotanker, KC–97
			 Stratofreighter and the B–1B Lancer; and
			(2)for parts of 4
			 decades, served as an important cog in the missile defense system of the United
			 States, featuring the Titan and Minuteman missile systems;
			Whereas Ellsworth Air Force Base continues to evolve and
			 is preparing to welcome the MQ–9 Reaper mission later in 2012; and
		Whereas, Ellsworth Air Force Base and the communities of
			 Rapid City and Box Elder, South Dakota have and will continue to enjoy a long
			 standing, mutually beneficial relationship: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 contributions of Ellsworth Air Force Base to the security of the United
			 States;
			(2)commemorates 70
			 years of excellence and service by Ellsworth Air Force Base to the United
			 States; and
			(3)encourages the
			 people of the United States to recognize and honor the dedicated and exemplary
			 service of the airmen and their families, past and present, stationed at
			 Ellsworth Air Force Base.
			
